Exhibit 10.3

            FIRST AMENDMENT

entered into as of the 6th day of May, 2005 to the employment agreement entered
into as of July 23, 1998 (the "Employment Agreement") by and between Textron
Inc., a Delaware corporation, with its principal office at 40 Westminster
Street, Providence, Rhode Island 02903 (the "Company") and Lewis B. Campbell
(the "Executive").



WITNESSETH:

            WHEREAS

, the Company and Executive have previously entered into the Employment
Agreement; and



            WHEREAS

, the Company and Executive desire to amend the Employment Agreement.



            NOW, THEREFORE

, the parties hereto agree as follows:



            I.     Section 3.4 of the Employment Agreement is amended by adding
the following paragraphs at the end thereof:

> > For purposes of determining the Executive's benefit under the SERP, the
> > definition of "Compensation" under Section 1.04 of the SERP shall be revised
> > as follows: (i) performance share units granted to the Executive after
> > January 1, 2005 shall not be included in determining "Compensation"; and
> > (ii) the amount of performance share units includible in "Compensation"
> > attributable to performance share units accrued for the 2003-2005 and
> > 2004-2006 performance cycles shall not, on average, exceed the amount that
> > would be included if each cycle's payment was based on a share price
> > appreciation of 10% since the closing share price on December 31, 2004 of
> > $73.80 and financial and discretionary performance components combined to
> > yield an earned performance share unit payout of 80%.
> > 
> > In addition, in lieu of the schedule provided in Section 2.03 of the SERP,
> > the Executive's benefits under the SERP shall be based on the Executive's
> > age in accordance with the following schedule:

Age at Retirement

Percent of Benefit

62 or above

100%

61

80%

60

60%

59

40%

> > Notwithstanding anything contained in this Agreement or in the SERP to the
> > contrary, to, and only to, the extent required by Section 409A of the Code,
> > in no event shall benefit payments to the Executive under the SERP commence
> > before the date which is six (6) months after the date of the Executive's
> > separation from service (or, if earlier, the date of death of the
> > Executive).

            II.     Section 3 of the Employment Agreement is amended by adding
the following new Section 3.9 at the end thereof:

> > 3.9     Performance Bonus.
> > 
> > The Company shall pay the Executive a lump sum cash payment equal to
> > $2,500,000 (the "Performance Bonus") within ten (10) days after satisfaction
> > of the following: (i) the Executive's attainment of age sixty five (65) or
> > his earlier termination as a result of a termination by the Company without
> > Cause or by the Executive for Good Reason (a "Protected Termination"); (ii)
> > earnings per share growth of the Company at a cumulative annual average of
> > at least 10% over the three (3) year period commencing January 1, 2009 and
> > ending December 31, 2011, as reported in the Company's audited financial
> > statements (or, in the case of a Protected Termination, through the date of
> > termination if after January 1, 2009, and without any requirement (but
> > subject to pro-ration in accordance with the next paragraph as if the
> > Executive's date of termination was his date of death) if before January 1,
> > 2009); and (iii) if the Executive's employment terminated as a result of the
> > Executive's voluntary retirement (other than for Good Reason), the prior
> > designation of a successor Chief Executive Officer.
> > 
> > 
> > 
> > If the Executive's employment is terminated as a result of his death or
> > Disability, within ten (10) days after such termination the Company shall
> > pay the Executive a lump sum cash payment equal to the Performance Bonus
> > multiplied by a fraction, the numerator of which is the number of days the
> > Executive was employed by the Company since May 1, 2005, and the denominator
> > of which is the number of days between May 1, 2005 and the Executive's
> > sixty-fifth (65th) birthday.
> > 
> > The Performance Bonus shall not be considered in determining any benefits
> > payable to the Executive under the SERP or any other retirement plan
> > maintained by the Company.

        III.     Sections 6.1, 6.2 and 6.3 of the Employment Agreement are
amended by adding the following new subsection at the end of each such section:

> > > > The Executive shall be entitled to the Performance Bonus, subject to,
> > > > and in accordance with, Section 3.9 of this Agreement.

       IV.     Section 6.3(e) of the Employment Agreement is amended by adding
the following parenthetical after the phrase "years of service":

> > > > (including in the case of the SERP, age as if such service was
> > > > completed)

        V.     Section 13 of the Employment Agreement is amended by adding the
following new Section 13.8 at the end thereof:

> > 13.8     Section 409A.
> > 
> > Any provision in this Agreement that is inconsistent with the requirements
> > of Section 409A of the Code, including the timing of any payment, shall be
> > deemed to be amended to comply with Section 409A of the Code in the manner
> > most favorable to the Executive (other than the requirement to pay a lump
> > sum if a lump sum is not otherwise provided for in the applicable plan or
> > document).

        VI. The Employment Agreement, as amended herein, shall remain in full
force and effect.

        IN WITNESS WHEREOF

, the Company has caused this Amendment to be executed by its duly authorized
officer and the Executive has hereunto set his hand as of the date first above
written.



 

 

TEXTRON INC.

     

By: s/John D. Butler

 

Name: John D. Butler

 

Title: Executive Vice President Administration and Chief Human Resources Officer

         

EXECUTIVE

     

s/Lewis B. Campbell

 

Lewis B. Campbell